NOTE: ThiS order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
NORTHERN STATES POWER COMPANY
Plaintiff-Cr0ss Appello',n,t,
V.
UN1TED STATES, "
Defendant-Appellcm,t.
2008-5037, -5041
AppealS from the United StateS Court of Federal
C1aims in 98-CV-484, Seni0r Judge John P. Wiese.
ON MOTION
Before DYK, Circuit Judge.
0 R D E R
The United States moves for the court to take judicial
notice of Northern States Power C0mpany’S (Northern)
petition for review filed in In Re Application for a Certifi-
cate of Need for C0nstructi0n of an Independen,t Spent
Fuel Storage Installation, NoS. C1-92-2314, C3-92-2315,
C9-922-2321 (Minn. 1993)
~g¢¢_\.-.

NORTHERN STATES POWER CO V. US 2
Judicial notice may be appropriate with respect to
court orders and documents filed in courts. l-Iowever, the
relevance of such materials is left to the discretion of the
merits panel
Accordingly,
IT ls ORDERED THAT:
(1) The motion is granted
(2) A copy of this order and United States’ motion,
with petition for review attached shall be transmitted to
the merits panel assigned to hear this case » , ,
FoR THE CoURT
DEC 0 1 2010
/s/ J an Horbaly
Date Jan Horbaly
Clerk l
cor A1exander D. To1naszczuk, Esq.
AndreW P. Aver'oach, Esq. pulp
U.S. COURT 0F APPEALS FOR
320 THE FEDERAL Cl-RCUlT
050 91 2010
lAN HORBALY
CI.ERK
-»,g._.` .